J-A20043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRANCE WADE                              :
                                               :
                       Appellant               :   No. 2259 EDA 2021

            Appeal from the PCRA Order Entered November 5, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0010512-2011


BEFORE: BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED AUGUST 23, 2022

        Terrance Wade (Wade) appeals an order of the Court of Common Pleas

of Philadelphia County (PCRA court) dismissing his petition for post-conviction

relief. In 2013, Wade pleaded guilty to third-degree murder and other related

offenses,1 and he was sentenced to an aggregate prison term of 25 to 50

years. Wade filed a PCRA petition in 2019, asserting that he was entitled to

a new trial because the Commonwealth had failed to disclose, prior to the

entry of his plea, that one of the investigating detectives in the case had


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Wade pleaded guilty to one count each of third-degree murder (18 Pa.C.S.
§ 2502(c)), carrying a firearm without a license (18 Pa.C.S. § 6106), carrying
a firearm on a public street (18 Pa.C.S. § 6108), and possessing an instrument
of crime (18 Pa.C.S. § 907).
J-A20043-22


previously engaged in police misconduct. Finding no merit in Wade’s claim of

after-discovered evidence, the PCRA court summarily dismissed the petition.

Wade appealed that order and we now affirm.

                                      I.

      The PCRA court has summarized the pertinent facts of the underlying

criminal case as follows:

      On May 1, 2011, at approximately 8:30 p.m., the victim, James
      Wright, walked from the direction of 4th Street toward the housing
      complex between 4th and 5th Streets on Washington Avenue in
      South Philadelphia. Wright walked into the housing complex
      parking lot on 4th Street. [Wade] had been in the surrounding
      parking lots since approximately 4 p.m. that afternoon purchasing
      drugs. When Wright arrived at the 4th Street parking lot, [Wade]
      was there talking with Kadeem Crawford. [Wade] and Wright
      talked for a few minutes, and then, Wright proceeded to walk
      away. As Wright walked away, [Wade] shot Wright and Wright
      fell face first onto the ground. [Wade] stood [over] Wright and
      continued shooting. [Wade] then ran toward Washington Avenue
      and fled the scene.

      Philadelphia police arrived at the scene within minutes and found
      Wright lying face down on the ground. Police proceeded to pick
      up Wright, put him in the back of a patrol car and drive him to
      Jefferson Hospital, where he was pronounced dead at 9:50 p.m.
      that evening.

      The medical examiner determined the cause of death to be
      multiple gunshot wounds, and the manner of death to be
      homicide. The medical examiner reported a perforating gunshot
      wound to Wright’s right back, as well as a penetrating gunshot
      wound to the lower right abdomen, a perforating gunshot wound
      to the left inner forearm, and two graze wounds to the right thigh
      and right forearm.

      On the evening of May 26, 2011, Philadelphia police officers
      spotted [Wade] in the area of 8th and Market Streets. As Officers
      Mark Strange and Michael Moore approached [Wade], he took off
      running. [Wade] was eventually stopped and arrested by the

                                    -2-
J-A20043-22


      officers. [Wade] did not have a valid license to carry a firearm in
      the State of Pennsylvania on the date of the murder.

PCRA Court 1925(a) Opinion, 1/28/2022, at 2-3.

      After Wade was arrested and charged with first-degree murder and

related offenses, the case proceeded to a jury trial.         For two days, the

Commonwealth presented the testimony of eyewitnesses, including Michael

Burton and Mayoshi Sanders, both of whom identified Wade as the person

who had fatally shot the victim. Before the Commonwealth had concluded its

case-in-chief, Wade asked to change his plea to guilty. The trial court granted

Wade’s request and the parties stipulated to the additional evidence of Wade’s

guilt the Commonwealth would have presented had the trial gone forward.

      In exchange for Wade’s plea, the Commonwealth agreed to reduce the

charge of first-degree murder to third-degree murder. Wade then pleaded

guilty to that latter offense, as well as to several related gun charges. In both

his oral and written plea colloquy, Wade then admitted that he shot and killed

Wright. See Trial Transcript, 7/10/2013, at p. 27. Wade was sentenced as

outlined above and he did not file an appeal.

      In   2019,   Wade   filed   a   pro   se   PCRA   petition   based   on   the

Commonwealth’s non-disclosure of misconduct by one of the investigating

officers in case, Detective Phillip Nordo. Wade had discovered from recent

news reports that in unrelated cases, Detective Nordo had sexually assaulted,

intimidated and threatened witnesses, coercing them into giving false

testimony at criminal trials.

                                       -3-
J-A20043-22


       Wade’s central contention is that Detective Nordo adversely affected the

outcome of his trial by having taken statements from two Commonwealth

witnesses: Michael Burton (an eyewitness), and Michael Smalls (who testified

that Wade had a motive to kill the victim).           According to Wade, Detective

Nordo had established a pattern in other cases of intimidating witnesses into

making perjurious statements that would implicate the defendants already

under investigation. Wade speculated that Detective Nordo engaged in such

misconduct here, and that had he known of that alleged misconduct at the

time of the trial, he would have declined to plead guilty and allowed the jury

to enter a verdict.

       The    PCRA     court    appointed      counsel,   who   soon   submitted   a

Turner/Finley “no-merit” letter.2 Although appointed counsel believed that

Wade’s petition was timey filed under the “newly-discovered fact” exception

to the PCRA’s jurisdictional time-bar,3 counsel did not believe that the




____________________________________________


2 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

3  Both the PCRA court and the Commonwealth have recognized that Wade’s
PCRA petition was timely filed under the newly-discovered fact exception to
the PCRA’s jurisdictional time-bar. See 42 Pa.C.S. § 9545(b)(1)(ii). We
likewise find no basis in the record to question the timeliness of the petition,
and the issue has not been raised in this appeal.


                                           -4-
J-A20043-22


undisclosed conduct could satisfy the elements of a substantive claim for PCRA

relief based on “after-discovered evidence.”4

        Wade then retained new PCRA counsel, who filed an amended PCRA

petition on his behalf. Counsel also supplemented the amended petition with

a litany of cases in which Detective Nordo had been accused or found guilty

of misconduct. In a number of criminal cases in which he participated as an

investigating officer, the detective’s misconduct was found to be severe

enough to warrant post-conviction relief.

        Finding no merit in Wade’s after-discovered claim, the PCRA court

entered a Rule 907 notice of its intent to dismiss the petition without an

evidentiary hearing. No response was filed, and the petition was dismissed.

Wade then timely appealed, contending in his brief that the PCRA court erred

as a matter of law in determining that the non-disclosure of Detective Nordo’s

misconduct prior to his plea now entitles him to PCRA relief. See Appellant’s

Brief, at 3.




____________________________________________


4   See 42 Pa.C.S. § 9543(a)(2)(vi).


                                           -5-
J-A20043-22


                                               II.

        The sole issue in this appeal is whether the Commonwealth’s non-

disclosure of evidence concerning Detective Nordo’s misconduct entitles Wade

to withdraw his plea and receive a new trial.5

        Generally, the Commonwealth’s non-disclosure of exculpatory evidence

violates the requirements of Brady v. Maryland, 373 U.S. 83 (1963), which

compels the prosecution in criminal cases to turn over such material to the

defense.6 A Brady violation may establish a substantive PCRA claim of after-

discovered evidence7 as long as the petitioner can show that (1) the evidence

was discovered after trial and could not have been obtained at or prior to trial

through reasonable diligence; (2) the evidence is not merely corroborative or

cumulative; (3) the evidence is not being used solely to impeach credibility;

and (4) the evidence would likely compel a different verdict.              See

Commonwealth v. Small, 741 A.2d 666, 673 (Pa. 1999).




____________________________________________


5 A PCRA court’s order denying relief will be upheld on review if the court’s
findings of fact are supported by the record, and its legal conclusions are free
from error. See Commonwealth v. Conway, 14 A.3d 101, 108 (Pa. Super.
2011).

6 “A Brady violation comprises three elements: (1) suppression by the
prosecution; (2) of evidence, whether exculpatory or impeaching, favorable
to the defendant; [and] (3) to the prejudice of the defendant.”
Commonwealth v. Paddy, 800 A.2d 294, 305 (Pa. 2002).

7   42 Pa.C.S.§ 9543(a)(2).

                                           -6-
J-A20043-22


      Additionally, where the after-discovered evidence takes the form of an

officer’s undisclosed misconduct, a PCRA petitioner bears the burden of

establishing a direct “nexus” between the undisclosed misconduct and the

petitioner’s case. See Commonwealth v. Foreman, 55 A.3d 532, 537-38

(Pa. Super. 2012) (affirming denial of after-discovered evidence claim

because there was no nexus linking the detective’s misconduct and the

evidence of the petitioner’s guilt). Otherwise, it would be impossible for a

petitioner to show that the misconduct could have compelled a different

verdict or that the evidence would have any use beyond the impeachment of

the officer.

      In the present case, our review of the record supports the PCRA’s

conclusion that Wade’s after-discovered evidence claim has no merit. As the

PCRA court noted, Wade has failed to assert a meritorious claim of after-

discovered evidence because all of the misconduct he cites has stemmed

exclusively from the cases of other criminal defendants in unrelated cases.

Wade has been unable to link any of Detective Nordo’s misconduct to the

evidence which was used or would have been used at Wade’s trial had he not

entered a plea. Nor has Wade been able to establish how such misconduct, if

properly disclosed, would have produced exculpatory evidence or led to the

suppression of inculpatory evidence. Wade simply presumes that Detective

Nordo’s questioning of witnesses in this case constituted misconduct, but this




                                    -7-
J-A20043-22


is insufficient to establish a necessary nexus warranting PCRA relief.   See

Foreman, 55 A.3d at 537-38.

     In sum, Wade did not show how the alleged misconduct of Detective

Nordo would have compelled a different trial result or that the misconduct

could have been used for a purpose other than impeachment. Because Wade’s

claim rests on pure speculation, these elements of an after-discovered

evidence claim cannot be met as a matter of law. Thus, the PCRA court did

not err in dismissing Wade’s PCRA petition and the order of dismissal must

stand.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                   -8-